DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/2021 and 2/7/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 9, and 17-22 of U.S. Patent No. 11,164,126. See below chart for comparison between the instant application and the US Patent.

Instant Application
US Patent No. 11,164,126
1. A building energy system comprising:
1. A building energy system comprising:
equipment operable to consume, store, or generate one or more resources;
equipment operable to consume, store, or generate one or more resources;
a utility connection configured to obtain, from a utility provider, a first resource of the one or more resources subject to a load-following-block rate structure and provide the first resource to the equipment; and
a utility connection configured to obtain, from a utility provider, a first resource of the one or more resources subject to a block-and-index rate structure and provide the first resource to the equipment; and
a controller configured to:
a controller configured to:
provide an objective function indicating a total value of obtaining the first resource from the utility provider over a plurality of time steps, the objective function comprising a first term representing a load-following-block of the first resource from the utility provider as being sourced from a first supplier at a fixed rate and further comprising a second term representing a remainder of the first resource from the utility provider as being sourced from a second supplier at a variable rate;
obtain a cost function that comprises a total cost of purchasing the first resource from the utility provider at each of a plurality of time steps of an optimization period, the cost function representing a block of at least one of energy or power from the utility provider as being sourced from a first supplier at a fixed rate and representing a remainder of the first resource from the utility provider as being sourced from a second supplier at a variable rate; and
optimize the objective function to generate values for one or more decision variables that indicate amounts of the one or more resources to store, generate, or consume at the plurality of time steps; and
optimize the cost function subject to one or more constraints to generate values for one or more decision variables that indicate an amount of the one or more resources to purchase, store, generate, or consume at each of the plurality of time steps of the
optimization period; and
control the equipment to store, generate, or consume, at the plurality of time steps,
the amounts of the one or more resources indicated by the values of the one or more decision variables.
control the equipment to achieve the values of the one or more decision variables at each of the plurality of time steps of the optimization period.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent teach controlling equipment to store, generate, or consume resources at a plurality of steps to achieve values of one or more decision variables. However, subjecting the resources to a load-following-block rate structure (in the case of the instant application) does not make the instant application patentably distinct from the US Patent which subjects the resources to a block-and-index rate structure.

Allowable Subject Matter
Claims 2-6, 8-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 7, 13, and 15-20 are allowable over the prior art and would be in condition for allowance with a timely filed Terminal Disclaimer to obviate the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115